                   Case 18-12808-KG             Doc 337        Filed 06/14/19         Page 1 of 8



                          IN THE UNITED STATES BANKRUPTCY COURT

                                   FOR THE DISTRICT OF DELAWARE


In re:                                                                 Chapter 11

WHITE EAGLE ASSET PORTFOLIO, LP, et al.,1                              Case No. 18-12808 (KG)

                                    Debtors.                           Jointly Administered

                                                              Objection Deadline: June 28, 2019, at 4:00 p.m. (ET)
                                                                         Hearing: July 17, 2019 at 2:00 p.m. (ET)

     SECOND MOTION OF THE DEBTORS FOR ENTRY OF AN ORDER FURTHER
    EXTENDING THE EXCLUSIVITY PERIODS TO FILE A CHAPTER 11 PLAN AND
           SOLICIT ACCEPTANCES PURSUANT TO SECTION 1121 OF
                        THE BANKRUPTCY CODE

                   The above-captioned debtors and debtors in possession (the “Debtors”) file this

motion (this “Motion”) for the entry of an order, substantially in the form attached hereto as

Exhibit A, further extending the period established in section 1121(c)(3) of Title 11 of the

United States Code (the “Bankruptcy Code”) within which only the Debtors may file a plan and

obtain acceptances of the plan (the “Exclusivity Periods”) by a period of approximately ninety

(90) days. In support of the Motion, the Debtors respectfully state as follows:

                                                    Jurisdiction

                   1.      This Court has jurisdiction over this matter under 28 U.S.C. §§ 157 and

1334. Venue in this district is proper under 28 U.S.C. §§ 1408 and 1409. This is a core

proceeding as defined in 28 U.S.C. § 157(b)(2).




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number include: White Eagle Asset Portfolio, LP (0691); White Eagle General Partner, LLC (8312); and
Lamington Road Designated Activity Company (7738). The location of the Debtors’ service address in these
chapter 11 cases is 5355 Town Center Road, Suite 701, Boca Raton, FL 33486.


DOCS_DE:224165.2
                   Case 18-12808-KG            Doc 337        Filed 06/14/19         Page 2 of 8




                   2.      The statutory predicate for the relief requested herein is section 1121(d) of

the Bankruptcy Code.

                                                   Background

                   3.      On November 14, 2018 (the “Petition Date”), White Eagle General

Partner, LP (“WEGP”) and Lamington Road Designated Activity Company (“LRDAC”)

commenced their cases by filing voluntary petitions for relief under chapter 11 of the Bankruptcy

Code. On December 13, 2018, White Eagle Asset Portfolio, LP (“WEAP”) filed a voluntary

petition for relief under chapter 11 of the Bankruptcy Code. The Debtors are operating their

businesses and managing their properties as debtors and debtors in possession pursuant to

sections 1107(a) and 1108 of the Bankruptcy Code.

                   4.      The factual background regarding the Debtors, including their current and

historical business operations and the events precipitating the chapter 11 filing, is set forth in

detail in the Declaration of Miriam Martinez, Chief Financial Officer, in Support of First Day

Motions (the “Declaration”) and incorporated herein by reference.2

                   5.      The current deadline for which the Debtors may file a plan is June 14,

2019,3 while the current deadline for which the Debtors may solicit acceptances of such plan is

August 16, 2019.




2
  Capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the Declaration.
3
  Local Rule 9006-2 provides that the filing of a motion prior to the expiration of a time period shall automatically
extend such time period until the Court acts on the motion, without the necessity for entry of a bridge order.

                                                          2
DOCS_DE:224165.2
                   Case 18-12808-KG     Doc 337      Filed 06/14/19     Page 3 of 8




                   6.   On March 13, 2019, the Debtors filed their Joint Chapter 11 Plan of

Reorganization [D.I. 165] and the accompanying Disclosure Statement for Debtors’ Joint

Chapter 11 Plan of Reorganization [D.I. 166].

                   7.   On May 22, 2019, the Debtors filed a Motion for an Order (I) Establishing

Bar Dates for Filing Proofs of Claim and (II) Approving the Form and Manner of Notice Thereof

(the “Bar Date Motion”) [D.I. 272]. The Court approved the Bar Date Motion on June 5, 2019

[D.I. 315] setting July 8, 2019 as the deadline by which parties in interest, including

governmental agencies, must file a proof of claim.

                   8.   On May 23, 2019, the Debtors filed a Motion of the Debtors Pursuant to

Sections 105(a) and 363(b) of the Bankruptcy Code and Bankruptcy Rule 9019 for Order

Approving Settlement Between Debtors, Certain Non-Debtor Affiliates, and Lender Parties (the

“Settlement Motion”) [D.I. 253]. The Settlement Agreement set forth a global resolution of the

disputes between the Debtors, on one hand, and LNV Corporation and CLMG Corp. (together,

the “Lender Parties”) in these bankruptcy cases, including a pending adversary proceeding. The

settlement provided for, (a) determination of the allowed amount of the Lender Parties’ claims,

(b) a timeline and protocol for the disposition of White Eagle’s insurance portfolio, (c)

appointment of a liquidating agent and retention of an investment bank to effectuate a potential

sale process, as necessary, (d) additional financing made available to the Debtors to address any

liquidity shortfalls subject to an agreed upon cash collateral budget, and (e) exchange of mutual

releases. The Court approved the Settlement Motion on June 5, 2019 [D.I. 316].




                                                 3
DOCS_DE:224165.2
                   Case 18-12808-KG      Doc 337      Filed 06/14/19    Page 4 of 8




                   9.    On May 24, 2019, the Debtors filed their Amended Joint Chapter 11 Plan

of Reorganization (the “Amended Plan”) [D.I. 282] and the accompanying Disclosure Statement

for Debtors’ Amended Joint Chapter 11 Plan of Reorganization (the “Disclosure Statement”)

[D.I. 166]. The Amended Plan provides for unimpaired treatment of all classes of claims and

interests thereunder. Hence, no solicitation of votes on the Plan is required. On June 5, 2019,

the Court approved the Disclosure Statement [D.I. 318], and set a hearing to confirm the

Amended Plan for June 19, 2019 at 11:00 a.m. standard Eastern Time.

                   10.   Notwithstanding the filing of the Amended Plan and the Disclosure

Statement, the Debtors file this Motion out of an abundance of caution in order to ensure that the

Exclusivity Periods are further extended pending confirmation and consummation of the

Amended Plan.

                                          Relief Requested

                   11.   By this Motion, the Debtors respectfully request that this Court, pursuant

to section 1121(d) of the Bankruptcy Code, further extend the Exclusivity Periods for filing a

plan by approximately ninety (90) days, through and including September 12, 2019, and for

obtaining acceptances of such plan, if necessary, through and including November 14, 2019.

Such extended Exclusivity Periods would apply to each of the Debtors.

                                     Basis for Relief Requested

                   12.   Section 1121(d) of the Bankruptcy Code grants this Court authority to

extend the Exclusivity Periods “for cause” after notice and hearing. Although the term “cause”

is not defined by the Bankruptcy Code, the legislative history indicates that it is to be viewed



                                                  4
DOCS_DE:224165.2
                   Case 18-12808-KG       Doc 337      Filed 06/14/19      Page 5 of 8




flexibly “in order to allow the debtor to reach an agreement.” H.R. Rep. No. 95 95th Cong., 1st

Sess. 232 (1997), see also In re McLean Indus., Inc., 87 B.R. 830, 833 (Bankr. S.D.N.Y. 1987)

(quoting H.R. Rep. No. 595, 95th Cong., 2d Sess. 231 (1978), reprinted in 1978, U.S.C.C.A.N.

5963, 6190); In re Public Serv. Co. of New Hampshire, 88 B.R. 521, 534 (Bankr. D.N.H. 1988)

(“[T]he legislative intent. . . [is] to promote maximum flexibility.”)).

                   13.   To facilitate this legislative intent, a debtor should be given a reasonable

opportunity to negotiate an acceptable plan with creditors and to prepare adequate financial and

non-financial information concerning the ramifications of any proposed plan for disclosure to

creditors. See, e.g., In re McLean Indus., Inc., 87 B.R. at 833-34; In re Texaco Inc., 76 B.R. 322,

327 (Bankr. S.D.N.Y. 1987).

                   14.   The decision to extend a debtor’s exclusive period is committed to the

sound discretion of the bankruptcy court, based upon the facts and circumstances of each

particular case. See, e.g., First American Bank of New York v. Southwest Gloves & Safety

Equip., Inc., 64 B.R. 963, 965 (D. Del. 1986). Courts examine a number of factors to determine

whether “cause” exists to extend the Exclusivity Periods. These factors include the following:

                         a.     the size and complexity of the case;

                         b.     the existence of good faith progress;

                         c.     the necessity of sufficient time to negotiate and prepare adequate
                                information;

                         d.     whether creditors are prejudiced by the extension;

                         e.     whether the debtor is paying its debts as they become due;

                         f.     whether the debtor has demonstrated reasonable prospects for
                                filing a viable plan;


                                                   5
DOCS_DE:224165.2
                   Case 18-12808-KG       Doc 337      Filed 06/14/19    Page 6 of 8



                          g.     whether the debtor has made progress negotiating with creditors;

                          h.     the length of time a case had been pending;

                          i.     whether the debtor is seeking an extension to pressure creditors;
                                 and

                          j.     whether or not unresolved contingencies exist.

See McLean Indus., 87 B.R. at 834.


                   Cause Exists for an Extension of the Debtors’ Exclusivity Periods

                   15.    The Debtors submit that sufficient “cause” exists pursuant to section

1121(d) to extend the Exclusivity Periods by approximately ninety (90) days.

                   16.    The Debtors, with the support of the Lender Parties, filed the Amended

Plan that unimpairs all classes of claims and interests. Accordingly, no solicitation of votes is

necessary and no creditors are prejudiced by the requested extension of exclusivity.

Confirmation of the Amended Plan is scheduled for June 19, 2019 with objections due on or

before June 17, 2019. Good faith progress by the Debtors is clearly demonstrated by the

approval of the global settlement with the Lender Parties and the anticipated confirmation of the

Amended Plan. Moreover, progress was demonstrated by the dismissal of the Adversary

Proceeding against the Lender Parties and other certain defendants as part of the global

settlement.

                   17.    Also part of the global settlement, the Debtors and Lender Parties reached

agreement on a DIP facility, which was approved on June 5, 2019, providing additional liquidity

to the Debtors. Accordingly, the Debtors are administratively solvent and have been paying

undisputed postpetition debts in the ordinary course of business or as otherwise provided by the



                                                   6
DOCS_DE:224165.2
                   Case 18-12808-KG       Doc 337      Filed 06/14/19    Page 7 of 8




Bankruptcy Code. Except for the pending Maple Life retention application, the Debtors’

professionals are all retained.

                   18.   This Motion is the Debtors’ second request to extend exclusivity and it is

not intended as a delay tactic or a means to pressure the Debtors’ creditors, especially given that

the Debtors have already filed the Amended Plan that has no impaired classes. It is filed out of

an abundance of caution in order to ensure that the Exclusivity Periods are extended pending

confirmation and consummation of the Amended Plan.

                   19.   Based upon the foregoing, the Debtors submit that a further extension of

the Exclusivity Periods is reasonable and appropriate under the circumstances and should be

granted as being in the best interests of the Debtors’ estates and creditors.

                                                Notice

                   20.   Notice of this Motion has been given to the following parties, or their

counsel, if known: (a) the Office of the United States Trustee; (b) counsel to the Lender Parties;

and (c) any party that has requested notice pursuant to Bankruptcy Rule 2002. The Debtors

submit that, in light of the nature of the relief requested, no other or further notice need be given.




                                                   7
DOCS_DE:224165.2
                   Case 18-12808-KG      Doc 337       Filed 06/14/19    Page 8 of 8




                   WHEREFORE, the Debtors request entry of an order, substantially in the form

attached hereto: (a) further extending the Exclusivity Periods for filing a plan by approximately

ninety (90) days, through and including September 12, 2019, and for obtaining acceptances of

such plan, through and including November 14, 2019 (such extended Exclusivity Periods would

apply to each of the Debtors), and (b) granting such other and further relief as this Court deems

appropriate.




Dated: June 14, 2019                                  PACHULSKI STANG ZIEHL & JONES LLP

                                                      /s/ Colin R. Robinson
                                                      Richard M. Pachulski (CA Bar No. 62337)
                                                      Ira D. Kharasch (CA Bar No. 109084)
                                                      Maxim B. Litvak (CA Bar No. 215852)
                                                      Colin R. Robinson (DE Bar No. 5524)
                                                      919 North Market Street, 17th Floor
                                                      P.O. Box 8705
                                                      Wilmington, DE 19899-8705 (Courier 19801)
                                                      Telephone: (302) 652-4100
                                                      Facsimile: (302) 652-4400
                                                      E-mail:      rpachulski@pszjlaw.com
                                                                   ikharasch@pszjlaw.com
                                                                   mlitvak@pszjlaw.com
                                                                   crobinson@pszjlaw.com

                                                      Counsel for the Debtors and Debtors-in-
                                                      Possession




                                                  8
DOCS_DE:224165.2
